Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 9-14, 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: in a compact orientation, the keyboard housing seats in the keyboard housing recess with keys of the keyboard disposed in the keyboard housing recess and facing inwardly and with the back side of the keyboard housing facing outwardly and substantially flush with the back side of the display housing and wherein, in an extended orientation, the keyboard housing and the extractable extension extend to form a base that supports the display housing at a viewing angle with respect to the base, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Lin (US: 20040056843) in view of Tsai (US: 20020149908) and Elmaleh (US: 20120195295), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841